t c memo united_states tax_court corona pathology services inc petitioner v commissioner of internal revenue respondent docket no 11433-02l filed date shirley gorospe an officer for petitioner karen n sommers for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6330 to review respondent’s determination as to a proposed levy upon its property respondent proposed the levy to collect and federal income taxes of approximately dollar_figure and petitioner’s mailing address was in corona california when its petition was filed dollar_figure respectively currently the case is before the court on respondent’s motion for summary_judgment under rule although ordered to do so petitioner did not file a response to respondent’s motion we shall grant respondent’s motion for summary_judgment section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioner failed to file and forms u s_corporation income_tax return and failed to file form sec_941 employment_tax return for the second and fourth quarters of petitioner filed untimely and forms on date respondent mailed to petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing final notice the final notice informed petitioner of its tax_liabilities for and the final notice also informed petitioner of respondent’s intent to collect that liability through a levy upon its property under sec_6331 and petitioner’s right under sec_6330 to a we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest hearing with respondent’s office of appeals appeals to discuss the proposed levy on date petitioner requested the referenced hearing later appeals held that hearing with petitioner by telephone at the hearing petitioner did not dispute the existence or amount of its tax_liabilities for and the only issue raised by petitioner was that it needed more time to pay its tax_liabilities through an installment_agreement during the hearing the appeals officer reviewed the transcripts of petitioner’s accounts for and and discerned that petitioner had not filed its and forms or its form sec_941 for the second and fourth quarters of the appeals officer also discerned that petitioner had not made any estimated payments for or payroll deposits for the second and fourth quarters of the appeals officer reviewed petitioner’s financial records and discerned petitioner had commingled its funds with the funds of a related corporation and petitioner’s corporate funds had been used to pay the personal expenses of petitioner’s shareholders these personal expenses included automobile insurance for all vehicles used in their household housecleaning children’s college expenses checks to children as of petitioner was owned equally by shirley gorospe and conrad t gorospe groceries utilities clothing personal fitness home pool supplies and services magazine and newspaper subscriptions accounting and legal fees and numerous cash withdrawals the appeals officer also reviewed an incomplete form_433 collection information statement that petitioner had filed with the commissioner as to its request to make installment payments on date appeals issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and notice_of_determination the notice_of_determination reflected the determination of appeals to sustain the proposed levy on petitioner’s property the notice_of_determination also reflected the determination of appeals not to accept petitioner’s request to make installment payments the notice_of_determination stated that petitioner was out of compliance with its filing_requirements and that it had commingled its funds with its shareholders and the funds of a related corporation discussion summary_judgment may be granted with respect to all or any part of the legal issues in controversy if it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that this case is ripe for summary_judgment we review the appeals officer’s determination for abuse_of_discretion 117_tc_183 117_tc_117 the determination of an appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedures have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 we review the appeals officer’s exercise of discretion on the basis of the arguments and information available to the appeals officer when the discretion was exercised 114_tc_604 petitioner’s sole argument is that appeals erred in denying petitioner’s request for an installment_agreement we disagree given that petitioner had commingled its funds as discussed was out of compliance with its filing_requirements and had filed with the commissioner an incomplete form_433 we do not believe that the appeals officer abused her discretion in denying that request we note that the action of the appeals officer is consistent with the commissioner’s current administrative guidelines for installment agreements for business tax_liabilities those guidelines condition the commissioner’s acceptance of an installment_agreement on the ability of the taxpayer to pay current and delinquent taxes as well as operating_expenses internal_revenue_manual pt b date those guidelines also state that a taxpayer must be in current compliance with return filing_requirements to qualify for an installment_agreement id at pt i we sustain respondent’s determination to proceed with collection with respect to petitioner’s and taxable years we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
